DETAILED ACTION
	This office action is in response to the communication filed on April 29, 2021. Claims 1-5, 7-15, and 17-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock (US Pub 2004/0215606) in view of Carmel (US Pub 2016/0019213).

With respect to claim 1, Cossock discloses a computer-implemented method comprising:
obtaining a result list comprising a listing of a plurality of documents retrieved from a collection in response to a query (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the 
obtaining for the plurality of documents in the result list a plurality of respective scores, wherein a score of the plurality of respective scores indicates a measure of relevance of an associated document to the query (Cossock: Paragraphs 34-38 -determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset comprising documents from a plurality of relevancy tiers using various methods including median of relevance scores and using arithmetic average of a sample of the relevance scores selected to have a variance below a predetermined threshold, or assigning a predetermined relevance training score);
sampling the result list to obtain a plurality of sub-lists, wherein a sub-list of the plurality of sub-lists comprises a listing of documents subsumed in the plurality of documents of the result list (Cossock: Paragraphs 11 and 29 - sampling queries and sampling a result list responsive to each query to obtain a subset which comprises a listing of documents in the result list; Paragraphs 34-38 discloses determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set);
analyzing sub-list scores of the listing of the documents listed in the sub-list to obtain a sample performance estimator of the sub-list, wherein the sub-list scores are from the plurality of respective scores, wherein said analyzing is based on a diversity measurement of the sub-list scores (Cossock: Paragraphs 34-38 -determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset comprising documents from a plurality of relevancy tiers using various methods including median of relevance scores and using arithmetic average of a sample of the relevance scores selected to have a variance below a predetermined threshold, or assigning a predetermined relevance training score; here Cossock discloses analyzing sub-list scores of a listing of documents listed in a sub-list, wherein the sub-list scores are from the plurality of respective scores, but does not explicitly disclose analyzing sub-list scores of the listing in the sub-list to obtain a sample performance estimator of the sub-list, wherein said analyzing is based on a diversity measurement of the sub-list scores, however, the Carmel reference discloses the features, as discussed below);
determining for each of the plurality of sub-lists, a weight in accordance with a predetermined weighting scheme (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, relevance function being parameterized using weights);
estimating a performance of the plurality of documents of the result list based on a sample performance estimator of each of the plurality of sub-lists, and further based on the weight determined for each of the plurality of sub-lists (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query; Paragraphs 34-38 - selecting a subset of documents by assigning a number of documents in the result set to relevance tiers, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, relevance function being parameterized using weights; here Cossock discloses estimating relevance of a plurality of documents of a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, but does not explicitly disclose estimating a performance of the result list based on a sample performance estimator of each of the plurality of sub-lists, and further based on a weight determined for each of the plurality of sub-lists, however, the Carmel reference discloses the features, as discussed below).
Cossock discloses analyzing sub-list scores of the listing of the documents listed in the sub-list wherein the sub-list scores are from the plurality of respective scores and estimating relevance of a plurality of documents in a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, as discussed above, however, Cossock does not explicitly disclose:
analyzing sub-list scores of the listing listed in the sub-list to obtain a sample performance estimator of the sub-list, wherein said analyzing is based on a diversity measurement of the sub-list scores; and
estimating a performance of the result list based on a sample performance estimator of each of the plurality of sub-lists, and further based on the weight determined for each of the plurality of sub-lists;
The Carmel reference discloses analyzing sub-list scores of a listing listed in a sub-list to obtain a sample performance estimator of the sub-list, wherein said analyzing is based on a diversity measurement of the sub-list scores and estimating a performance of a result list based on a sample performance estimator of each of a plurality of sub-lists, and further based on a weight determined for each of the plurality of sub-lists (Carmel: Paragraph 9 – predicting search results quality, receiving a query, obtaining a plurality of search results from a content source based on the query, ranking the plurality of search results based on their relevance scores with respect to the query, a distribution of the relevance scores of the plurality of search results is normalized in each position of the ranking, a metric indicating a relevance between the result and query  is computed based on the normalized distribution of the relevancy scores; Paragraph 34 – search results quality prediction for vertical ranking in vertical search, implement normalization schemes of search results relevance score distributions retrieved by several verticals for the same query, supporting comparison of results quality in the same scale across verticals using query performance prediction based on score distribution analysis; Paragraphs 4, 6, and 36-38 – vertical search achieving diversity by presenting search results from the same provider in different verticals based on topicality, media type, or genre of content, retrieve results corresponding to each vertical of a plurality of verticals, each vertical having a unique scoring function for providing relevance scores of the search results retrieved for that vertical, ranking the verticals based on normalized relevance score distributions of search results retrieved from the vertical, compute a query performance prediction score as a metric based on normalized distribution, the metric value predicts the overall level of relevance between results and the query from the vertical; Paragraphs 40 and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores; Figures 1 and 2);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock and Carmel, to have combined Cossock and Carmel. The motivation to combine Cossock and Carmel would be to effectively and efficiently compare search results quality using performance prediction based on score distribution analysis (Carmel: Paragraph 34).

With respect to claim 5, Cossock in view of Carmel discloses the computer-implemented method of Claim 1, wherein the diversity measurement comprises a variance of measure of the sub-list scores or a standard deviation measure of the sub-list scores (Cossock: Abstract and Paragraphs 60 and 81 – a set of training relevance scores is assigned to documents in the subset; Paragraph 42 – determining relevance scores and selecting scores having a variance below a threshold; Carmel: Paragraph 9 – ranking the plurality of search results based on their relevance scores with respect to the query; Paragraphs 4, 6, and 36-38 – vertical search achieving diversity, each vertical having a unique scoring function for providing relevance scores of the search results retrieved for that vertical; Paragraph 43 – normalization includes mean/standard deviation for calculating normalization factors).

With respect to claim 7, Cossock in view of Carmel discloses t 30the computer-implemented method of Claim 1, wherein the predetermined weighting scheme is selected from the group consisting of: a uniform weighting; a weighting based on a degree of similarity between the sub-list and the result list; and, 20GA Ref: 200-226IBM Ref: P201700326US01 a weighting based on a measure of deviation of the sub-list scores from a score of the collection (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, relevance function being parameterized using weights; Carmel: Paragraph 9 – ranking the plurality of search results based on their relevance scores with respect to the query; Paragraphs 4, 6, and 36-38 – vertical search achieving diversity, each vertical having a unique scoring function for providing relevance scores of the search results retrieved for that vertical; Paragraph 43 – normalization includes mean/standard deviation for calculating normalization factors).

With respect to claim 11, Cossock discloses a computerized apparatus having a processor, the processor being adapted to perform the steps (Cossock: Paragraph 1 – apparatus; Paragraphs 9, 83, 84, and 86 – computer program product for use in conjunction with a computer system including a computer readable storage medium and a computer program stored on the medium executable by one or more central processing units; Figures 1 and 6) of:
obtaining a result list comprising a listing of a plurality of documents retrieved from a collection in response to a query (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 10, 24, and 26 - collecting a respective result set for each query from a database, where the result set is determined by submitting the query to a plurality of search engines having their respective databases);
obtaining for the plurality of documents in the result list a plurality of respective scores, wherein a score of the plurality of respective scores indicates a measure of relevance of an associated document to the query (Cossock: Paragraphs 34-38 -determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset comprising documents from a plurality of relevancy tiers using various methods including median of relevance scores and using arithmetic average of a sample of the relevance scores selected to have a variance below a predetermined threshold, or assigning a predetermined relevance training score);
sampling the result list to obtain a plurality of sub-lists, wherein a sub-list of the plurality of sub-lists comprises a listing of documents subsumed in the plurality of documents of the result list (Cossock: Paragraphs 11 and 29 - sampling queries and sampling a result list responsive to each query to obtain a subset which comprises a listing of documents in the result list; Paragraphs 34-38 discloses determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set);
analyzing sub-list scores of the listing of the documents listed in the sub-list to obtain a sample performance estimator of the sub-list, wherein the sub-list scores are from the plurality of respective scores, wherein said analyzing is based on a diversity measurement of the sub-list scores (Cossock: Paragraphs 34-38 -determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset comprising documents from a plurality of relevancy tiers using various methods including median of relevance scores and using arithmetic average of a sample of the relevance scores selected to have a variance below a predetermined threshold, or assigning a predetermined relevance training score; here Cossock discloses analyzing sub-list scores of a listing of documents listed in a sub-list, wherein the sub-list scores are from the plurality of respective scores, but does not explicitly disclose analyzing sub-list scores of the listing in the sub-list to obtain a sample performance estimator of the sub-list, wherein said analyzing is based on a diversity measurement of the sub-list scores, however, the Carmel reference discloses the features, as discussed below);
determining for each of the plurality of sub-lists, a weight in accordance with a predetermined weighting scheme (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, relevance function being parameterized using weights);
estimating a performance of the plurality of documents of the result list based on a sample performance estimator of each of the plurality of sub-lists, and further based on the weight determined for each of the plurality of sub-lists (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query; Paragraphs 34-38 - selecting a subset of documents by assigning a number of documents in the result set to relevance tiers, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, relevance function being parameterized using weights; here Cossock discloses estimating relevance of a plurality of documents of a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, but does not explicitly disclose estimating a performance of the result list based on a sample performance estimator of each of the plurality of sub-lists, and further based on a weight determined for each of the plurality of sub-lists, however, the Carmel reference discloses the features, as discussed below).
Cossock discloses analyzing sub-list scores of the listing of the documents listed in the sub-list wherein the sub-list scores are from the plurality of respective scores and estimating relevance of a plurality of documents in a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, as discussed above, however, Cossock does not explicitly disclose:
analyzing sub-list scores of the listing listed in the sub-list to obtain a sample performance estimator of the sub-list, wherein said analyzing is based on a diversity measurement of the sub-list scores; and
estimating a performance of the result list based on a sample performance estimator of each of the plurality of sub-lists, and further based on the weight determined for each of the plurality of sub-lists;
The Carmel reference discloses analyzing sub-list scores of a listing listed in a sub-list to obtain a sample performance estimator of the sub-list, wherein said analyzing is based on a diversity measurement of the sub-list scores and estimating a performance of a result list based on a sample performance estimator of each of a plurality of sub-lists, and further based on a weight determined for each of the plurality of sub-lists (Carmel: Paragraph 9 – predicting search results quality, receiving a query, obtaining a plurality of search results from a content source based on the query, ranking the plurality of search results based on their relevance scores with respect to the query, a distribution of the relevance scores of the plurality of search results is normalized in each position of the ranking, a metric indicating a relevance between the result and query  is computed based on the normalized distribution of the relevancy scores; Paragraph 34 – search results quality prediction for vertical ranking in vertical search, implement normalization schemes of search results relevance score distributions retrieved by several verticals for the same query, supporting comparison of results quality in the same scale across verticals using query performance prediction based on score distribution analysis; Paragraphs 4, 6, and 36-38 – vertical search achieving diversity by presenting search results from the same provider in different verticals based on topicality, media type, or genre of content, retrieve results corresponding to each vertical of a plurality of verticals, each vertical having a unique scoring function for providing relevance scores of the search results retrieved for that vertical, ranking the verticals based on normalized relevance score distributions of search results retrieved from the vertical, compute a query performance prediction score as a metric based on normalized distribution, the metric value predicts the overall level of relevance between results and the query from the vertical; Paragraphs 40, 43, and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores, normalization includes mean/standard deviation for calculating normalization factors; Figures 1 and 2);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock and Carmel, to have combined Cossock and Carmel. The motivation to combine Cossock and Carmel would be to effectively and efficiently compare search results quality using performance prediction based on score distribution analysis (Carmel: Paragraph 34).

With respect to claim 15, Cossock in view of Carmel discloses the computerized apparatus of Claim 11, wherein the diversity measurement comprises a variance measure of the sub-list scores or a standard deviation measure of the sub-list scores (Cossock: Abstract and Paragraphs 60 and 81 – a set of training relevance scores is assigned to documents in the subset; Paragraph 42 – determining relevance scores and selecting scores having a variance below a threshold; Carmel: Paragraph 9 – ranking the plurality of search results based on their relevance scores with respect to the query; Paragraphs 4, 6, and 36-38 – vertical search achieving diversity, each vertical having a unique scoring function for providing relevance scores of the search results retrieved for that vertical; Paragraph 43 – normalization includes mean/standard deviation for calculating normalization factors).

With respect to claim 17, Cossock in view of Carmel discloses the computerized apparatus of Claim 11, wherein the predetermined weighting 10scheme is selected from the group consisting of: a uniform weighting; a weighting based on a degree of similarity between the sub-list and the result list; and, a weighting based on a measure of deviation of the sub-list scores from a score of the collection (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, relevance function being parameterized using weights).

With respect to claim 20, Cossock discloses a computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method (Cossock: Paragraphs 9, 83, 84, and 86 – computer program product for use in conjunction with a computer system including a computer readable storage medium and a computer program stored on the medium executable by one or more central processing units; Figures 1 and 6) comprising:
obtaining a result list comprising a listing of a plurality of documents retrieved from a collection in response to a query (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 10, 24, and 26 - collecting a respective result set for each query from a database, where the result set is determined by submitting the query to a plurality of search engines having their respective databases);
obtaining for the plurality of documents in the result list a plurality of respective scores, wherein a score of the plurality of respective scores indicates a measure of relevance of an associated document to the query (Cossock: Paragraphs 34-38 -determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset comprising documents from a plurality of relevancy tiers using various methods including median of relevance scores and using arithmetic average of a sample of the relevance scores selected to have a variance below a predetermined threshold, or assigning a predetermined relevance training score);
sampling the result list to obtain a plurality of sub-lists, wherein a sub-list of the plurality of sub-lists comprises a listing of documents subsumed in the plurality of documents of the result list (Cossock: Paragraphs 11 and 29 - sampling queries and sampling a result list responsive to each query to obtain a subset which comprises a listing of documents in the result list; Paragraphs 34-38 discloses determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set);
analyzing sub-list scores of the listing of the documents listed in the sub-list to obtain a sample performance estimator of the sub-list, wherein the sub-list scores are from the plurality of respective scores, wherein said analyzing is based on a diversity measurement of the sub-list scores (Cossock: Paragraphs 34-38 -determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset comprising documents from a plurality of relevancy tiers using various methods including median of relevance scores and using arithmetic average of a sample of the relevance scores selected to have a variance below a predetermined threshold, or assigning a predetermined relevance training score; here Cossock discloses analyzing sub-list scores of a listing of documents listed in a sub-list, wherein the sub-list scores are from the plurality of respective scores, but does not explicitly disclose analyzing sub-list scores of the listing in the sub-list to obtain a sample performance estimator of the sub-list, wherein said analyzing is based on a diversity measurement of the sub-list scores, however, the Carmel reference discloses the features, as discussed below);
determining for each of the plurality of sub-lists, a weight in accordance with a predetermined weighting scheme (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, relevance function being parameterized using weights);
estimating a performance of the plurality of documents of the result list based on a sample performance estimator of each of the plurality of sub-lists, and further based on the weight determined for each of the plurality of sub-lists (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query; Paragraphs 34-38 - selecting a subset of documents by assigning a number of documents in the result set to relevance tiers, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, relevance function being parameterized using weights; here Cossock discloses estimating relevance of a plurality of documents of a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, but does not explicitly disclose estimating a performance of the result list based on a sample performance estimator of each of the plurality of sub-lists, and further based on a weight determined for each of the plurality of sub-lists, however, the Carmel reference discloses the features, as discussed below).
Cossock discloses analyzing sub-list scores of the listing of the documents listed in the sub-list wherein the sub-list scores are from the plurality of respective scores and estimating relevance of a plurality of documents in a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, as discussed above, however, Cossock does not explicitly disclose:
analyzing sub-list scores of the listing listed in the sub-list to obtain a sample performance estimator of the sub-list, wherein said analyzing is based on a diversity measurement of the sub-list scores; and
estimating a performance of the result list based on a sample performance estimator of each of the plurality of sub-lists, and further based on the weight determined for each of the plurality of sub-lists;
The Carmel reference discloses analyzing sub-list scores of a listing listed in a sub-list to obtain a sample performance estimator of the sub-list, wherein said analyzing is based on a diversity measurement of the sub-list scores and estimating a performance of a result list based on a sample performance estimator of each of a plurality of sub-lists, and further based on a weight determined for each of the plurality of sub-lists (Carmel: Paragraph 9 – predicting search results quality, receiving a query, obtaining a plurality of search results from a content source based on the query, ranking the plurality of search results based on their relevance scores with respect to the query, a distribution of the relevance scores of the plurality of search results is normalized in each position of the ranking, a metric indicating a relevance between the result and query  is computed based on the normalized distribution of the relevancy scores; Paragraph 34 – search results quality prediction for vertical ranking in vertical search, implement normalization schemes of search results relevance score distributions retrieved by several verticals for the same query, supporting comparison of results quality in the same scale across verticals using query performance prediction based on score distribution analysis; Paragraphs 4, 6, and 36-38 – vertical search achieving diversity by presenting search results from the same provider in different verticals based on topicality, media type, or genre of content, retrieve results corresponding to each vertical of a plurality of verticals, each vertical having a unique scoring function for providing relevance scores of the search results retrieved for that vertical, ranking the verticals based on normalized relevance score distributions of search results retrieved from the vertical, compute a query performance prediction score as a metric based on normalized distribution, the metric value predicts the overall level of relevance between results and the query from the vertical; Paragraphs 40, 43, and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores, normalization includes mean/standard deviation for calculating normalization factors; Figures 1 and 2);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock and Carmel, to have combined Cossock and Carmel. The motivation to combine Cossock and Carmel would be to effectively and efficiently compare search results quality using performance prediction based on score distribution analysis (Carmel: Paragraph 34).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock (US Pub 2004/0215606) in view of Carmel (US Pub 2016/0019213) in further view of Rossi (US Pub 2017/0357905).

With respect to claim 2, Cossock in view of Carmel discloses the computer-implemented method of claim 1, wherein said sampling of the result list is without replacement, such that a listed document is selected to a single sub-list at most (Cossock: Paragraph 93 - sampling module for selecting for each test query a subset of documents in the respective result set; Claim 38 – sampling determining score; Carmel: Paragraphs 40, 43, and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores, normalization includes mean/standard deviation for calculating normalization factors; here Cossock and Carmel do not explicitly disclose sampling is without replacement such that selected to a single at most, but the Rossi reference discloses the feature, as discussed below), however, Cossock and Carmel do not explicitly disclose:
sampling is without replacement, such that selected to a single at most.
The Rossi reference discloses sampling without replacement such that a single selection is made at most (Rossi: Paragraph 35 – perform sampling without replacement, which is sampling by selecting no more than once).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Carmel, and Rossi, to have combined Cossock, Carmel, and Rossi. The motivation to combine Cossock, Carmel, and Rossi would be to estimate statistics in data based on sampling (Rossi: Paragraph 1).

With respect to claim 12, Cossock in view of Carmel discloses the computerized apparatus of claim 11, wherein said sampling of the result list is without replacement, such that a listed document is selected to a single sub-list at most (Cossock: Paragraph 93 - sampling module for selecting for each test query a subset of documents in the respective result set; Claim 38 – sampling determining score; Paragraphs 40, 43, and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores, normalization includes mean/standard deviation for calculating normalization factors; here Cossock and Carmel do not explicitly disclose sampling is without replacement such that selected to a single at most, but the Rossi reference discloses the feature, as discussed below), however, Cossock and Carmel do not explicitly disclose:
sampling is without replacement, such that selected to a single at most.
The Rossi reference discloses sampling without replacement such that a single selection is made at most (Rossi: Paragraph 35 – perform sampling without replacement, which is sampling by selecting no more than once).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Carmel, and Rossi, to have combined Cossock, Carmel, and Rossi. The motivation to combine Cossock, Carmel, and Rossi would be to estimate statistics in data based on sampling (Rossi: Paragraph 1).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock (US Pub 2004/0215606) in view of Carmel (US Pub 2016/0019213) in further view of Larlus-Lorrondo (US Pub 2015/0235160).

With respect to claim 3, Cossock in view of Carmel discloses the computer-implemented method of Claim 1, wherein said sampling of the result list is performed using a ranked-biased random variable distribution (Cossock: Paragraphs 32, 35, and 93 – randomly selecting documents on ranking positions by random sampling, sampling module for selecting for each test query a subset of documents in the respective result set; Paragraph 42 and Claim 38 – sampling determining score, determining relevance scores and selecting scores having a variance below a threshold; Carmel: Paragraphs 40, 43, and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores, normalization includes mean/standard deviation for calculating normalization factors; here Cossack and Carmel does not explicitly disclose sampling using a ranked-biased distribution, but the Larlus-Lorrondo reference discloses the feature, as discussed below), however, Cossock and Carmel do not explicitly disclose:
sampling using a ranked-biased distribution.
The Larlus-Lorrondo reference discloses sampling using a ranked-biased distribution (Larlus-Lorrondo: Paragraphs 85 and 87 – sampling performed to select, biased sampling choosing highest ranked data more frequently than lower ranked data, ranking user to compute weightings to data which are sampled in proportion to the weightings, biased sampling to increase the probability of selection).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Carmel, and Larlus-Lorrondo, to have combined Cossock, Carmel, and Larlus-Lorrondo. The motivation to combine Cossock, Carmel, and Larlus-Lorrondo would be to increase the probability of selection of desired data by using biased sampling (Larlus-Lorrondo: Paragraphs 85 and 87).

With respect to claim 13, Cossock in view of Carmel discloses the computerized apparatus of Claim I 1, wherein said sampling of the result list is performed using rank-biased random variable distribution (Cossock: Paragraphs 32, 35, and 93 – randomly selecting documents on ranking positions by random sampling, sampling module for selecting for each test query a subset of documents in the respective result set; Paragraph 42 and Claim 38 – sampling determining score, determining relevance scores and selecting scores having a variance below a threshold; Carmel: Paragraphs 40, 43, and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores, normalization includes mean/standard deviation for calculating normalization factors; here Cossack and Carmel does not explicitly disclose sampling using a ranked-biased distribution, but the Larlus-Lorrondo reference discloses the feature, as discussed below), however, Cossock and Carmel do not explicitly disclose:
sampling using a ranked-biased distribution.
The Larlus-Lorrondo reference discloses sampling using a ranked-biased distribution (Larlus-Lorrondo: Paragraphs 85 and 87 – sampling performed to select, biased sampling choosing highest ranked data more frequently than lower ranked data, ranking user to compute weightings to data which are sampled in proportion to the weightings, biased sampling to increase the probability of selection).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Carmel, and Larlus-Lorrondo, to have combined Cossock, Carmel, and Larlus-Lorrondo. The motivation to combine Cossock, Carmel, and Larlus-Lorrondo would be to increase the probability of selection of desired data by using biased sampling (Larlus-Lorrondo: Paragraphs 85 and 87).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock (US Pub 2004/0215606) in view of Carmel (US Pub 2016/0019213) in further view of Rowlen (US Pub 2010/0273670).

With respect to claim 4, Cossock in view of Carmel discloses t 20the computer-implemented method of Claim 1, wherein said sampling of the result list is performed using a round-robin scheme in accordance with a rank-ordering of the plurality of documents (Cossock: Paragraphs 32, 35, and 93 – randomly selecting documents on ranking positions by random sampling, sampling module for selecting for each test query a subset of documents in the respective result set; Paragraph 42 and Claim 38 – sampling determining score, determining relevance scores and selecting scores having a variance below a threshold; Carmel: Paragraph 9 – ranking the plurality of search results based on their relevance scores with respect to the query; Paragraphs 4, 6, and 36-38 – ranking the verticals based on normalized relevance score distributions of search results retrieved from the vertical; Paragraphs 40, 43, and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores, normalization includes mean/standard deviation for calculating normalization factors; here Cossack and Carmel does not explicitly disclose sampling using a round-robin scheme, but the Rowlen reference discloses the feature, as discussed below), however, Cossock and Carmel do not explicitly disclose:
sampling using a round-robin scheme;
The Rowlen reference discloses sampling using a round-robin scheme (Rowlen: Paragraphs 97 and 112 – round-robin analysis of samples from a training set to identify a variety of samples).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Carmel, and Rowlen, to have combined Cossock, Carmel, and Rowlen. The motivation to combine Cossock, Carmel, and Rowlen would be to identify a variety of samples from a training set using a round-robin approach of sampling (Rowlen: Paragraphs 97 and 112).

With respect to claim 14, Cossock in view of Carmel discloses t 30the computerized apparatus of Claim 11, wherein said sampling of the result list is performed using a round-robin scheme in accordance with a rank-ordering of the plurality of documents (Cossock: Paragraphs 32, 35, and 93 – randomly selecting documents on ranking positions by random sampling, sampling module for selecting for each test query a subset of documents in the respective result set; Paragraph 42 and Claim 38 – sampling determining score, determining relevance scores and selecting scores having a variance below a threshold; Carmel: Paragraph 9 – ranking the plurality of search results based on their relevance scores with respect to the query; Paragraphs 4, 6, and 36-38 – ranking the verticals based on normalized relevance score distributions of search results retrieved from the vertical; Paragraphs 40, 43, and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores, normalization includes mean/standard deviation for calculating normalization factors; here Cossack and Carmel does not explicitly disclose sampling using a round-robin scheme, but the Rowlen reference discloses the feature, as discussed below), however, Cossock and Carmel do not explicitly disclose:
sampling using a round-robin scheme;
The Rowlen reference discloses sampling using a round-robin scheme (Rowlen: Paragraphs 97 and 112 – round-robin analysis of samples from a training set to identify a variety of samples).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Carmel, and Rowlen, to have combined Cossock, Carmel, and Rowlen. The motivation to combine Cossock, Carmel, and Rowlen would be to identify a variety of samples from a training set using a round-robin approach of sampling (Rowlen: Paragraphs 97 and 112).

Claims 8-10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock (US Pub 2004/0215606) in view of Carmel (US Pub 2016/0019213) and in further view of Liu (US Pub 2017/0083602).

With respect to claim 8, Cossock in view of Carmel discloses the computer-implemented method of Claim 1, wherein said estimating further comprises applying normalization to mitigate a dependency of the sample 5performance estimator in the query (Cossock: Paragraph 93 - sampling module for selecting for each test query a subset of documents in the respective result set; Claim 38 – sampling determining score; Carmel: Paragraph 9 – ranking the plurality of search results based on their relevance scores with respect to the query; Paragraphs 4, 6, and 36-38 – ranking the verticals based on normalized relevance score distributions of search results retrieved from the vertical; Paragraphs 40, 43, and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores, normalization includes mean/standard deviation for calculating normalization factors; here Cossack and Carmel does not explicitly disclose applying normalization to mitigate a dependency of the sample 5performance estimator in the query, but the Liu reference discloses the feature, as discussed below), however, Cossock and Carmel do not explicitly disclose:
applying normalization to mitigate a dependency of the sample 5performance estimator in the query.
The Liu reference discloses applying normalization to mitigate a dependency of a sample 5performance estimator in a query (Liu: Paragraph 17 – derive miscategorization evaluation based on computed perplexity and expected perplexity for given leaf categories; Paragraphs 49 and 50 – for queries performed on each leaf category normalizing information in each of the leaf category; Paragraphs 53 and 54 – text normalization used in perplexity and standard deviation evaluation for each of the leaf category to create an expected perplexity and standard deviation for each leaf category, evaluate and estimate miscategorization by evaluating perplexity; Paragraphs 18, 65 – training model using sample, training based on filtering using perplexity, filtering based on score and relevancy, keeping most relevant while filtering low scored items, normalizing after filtering).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Carmel, and Liu, to have combined Cossock, Carmel, and Liu. The motivation to combine Cossock, Carmel, and Liu would be to create an expected perplexity and standard deviation for queries performed on leaf categories by applying
normalization (Liu: Paragraphs 50 and 53).

With respect to claim 9, Cossock in view of Carmel discloses the computer-implemented method of Claim 8, wherein normalization is applied using a perplexity measure modeling an extent to which the query represents an underlying information need (Liu: Paragraphs 53 and 54 – text normalization used in perplexity and standard deviation evaluation for each of the leaf category to create an expected perplexity and standard deviation for each leaf category, evaluate and estimate miscategorization by evaluating perplexity; Paragraphs 18, 65 – training model using sample, training based on filtering using perplexity, filtering based on score and relevancy, keeping most relevant while filtering low scored items, normalizing after filtering).

With respect to claim 10, Cossock in view of Carmel discloses the computer-implemented method of Claim 8, wherein normalization is applied 10using the collection as an ineffective reference document (Liu: Paragraphs 18, 65 – training model using sample, training based on filtering using perplexity, filtering based on score and relevancy, keeping most relevant while filtering low scored items, normalizing after filtering).

With respect to claim 18, Cossock in view of Carmel discloses the computerized apparatus of Claim 11, wherein said estimating further comprises applying normalization to mitigate a dependency of 15the sample performance estimator in the query (Cossock: Paragraph 93 - sampling module for selecting for each test query a subset of documents in the respective result set; Claim 38 – sampling determining score; Carmel: Paragraph 9 – ranking the plurality of search results based on their relevance scores with respect to the query; Paragraphs 4, 6, and 36-38 – ranking the verticals based on normalized relevance score distributions of search results retrieved from the vertical; Paragraphs 40, 43, and 52 – query performance prediction of verticals determined based on normalized relevance scores using sample based normalization or order-statistics based normalization, using normalized query commitment or weighted information gain query performance prediction, normalization used to estimate relevance scores, calculate and compare actual relevance scores of search results with estimated relevance scores, normalization includes mean/standard deviation for calculating normalization factors; here Cossack and Carmel does not explicitly disclose applying normalization to mitigate a dependency of the sample 5performance estimator in the query, but the Liu reference discloses the feature, as discussed below), however, Cossock and Carmel do not explicitly disclose:
applying normalization to mitigate a dependency of the sample 5performance estimator in the query.
The Liu reference discloses applying normalization to mitigate a dependency of a sample 5performance estimator in a query (Liu: Paragraph 17 – derive miscategorization evaluation based on computed perplexity and expected perplexity for given leaf categories; Paragraphs 49 and 50 – for queries performed on each leaf category normalizing information in each of the leaf category; Paragraphs 53 and 54 – text normalization used in perplexity and standard deviation evaluation for each of the leaf category to create an expected perplexity and standard deviation for each leaf category, evaluate and estimate miscategorization by evaluating perplexity; Paragraphs 18, 65 – training model using sample, training based on filtering using perplexity, filtering based on score and relevancy, keeping most relevant while filtering low scored items, normalizing after filtering).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Carmel, and Liu, to have combined Cossock, Carmel, and Liu. The motivation to combine Cossock, Carmel, and Liu would be to create an expected perplexity and standard deviation for queries performed on leaf categories by applying normalization (Liu: Paragraphs 50 and 53).

With respect to claim 19, Cossock in view of Carmel discloses the computerized apparatus of Claim 18, wherein normalization is applied using a perplexity measure modeling an extent to which the query represents an underlying information need (Liu: Paragraphs 53 and 54 – text normalization used in perplexity and standard deviation evaluation for each of the leaf category to create an expected perplexity and standard deviation for each leaf category, evaluate and estimate miscategorization by evaluating perplexity; Paragraphs 18, 65 – training model using sample, training based on filtering using perplexity, filtering based on score and relevancy, keeping most relevant while filtering low scored items, normalizing after filtering).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
June 19, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164